The plaintiff in error was convicted in the county court of Cimarron county on a charge of unlawful transportation of intoxicating liquor and sentenced to pay a fine of $100 and to confinement in the county jail for a period of 30 days. The case was tried and sentence passed on the 20th day of September, 1924. Appeal was not lodged in this court until the 9th day of March, 1925, a period of more than 120 days. Under section 280, Comp. Stat. 1921, where an appeal is not lodged *Page 202 
in this court within 120 days after rendition of the judgment, this court does not acquire jurisdiction. The attempted appeal is therefore dismissed.